Citation Nr: 0839997	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned.  
A transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

The veteran's acquired psychiatric disorder, to include PTSD, 
is characterized by occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, is 70 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in June 2007 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  His claim was then readjudicated in May 2008.  
As such, the veteran had actual knowledge of the criteria 
used to rate his claim.  Therefore, he has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

Private treatment records dated from January 2003 to June 
2005 show the veteran had been on leave from work when he 
first sought treatment.  He returned to work a few months 
later.  January 2005 entries showed they spoke about the 
veteran's plans for retirement.  He was aggravated by work 
changes.  He had a pinched nerve in his back and was off work 
for a week.  A February 2005 record shows he was back at work 
but attending rehabilitation for a degenerative condition of 
his spine.  A March 2005 record shows the veteran was excited 
about retiring in June but was facing eviction.  He had plans 
to move to Montana and start a business.  May and June 2005 
entries show the veteran was anxious about his retirement but 
ready to move.

In a May 2004 written statement, E.E., Ph.D indicated that he 
treated the veteran since January 2003.  He had been 
previously seen in psychotherapy in 1985 for stress related 
to his work.  The veteran responded poorly to stressful 
conditions at work and at home.  He dreamt of in-service 
aircraft crashes and reported having disturbed sleep with 
night sweats.  His dreams had an olfactory odor of burned 
flesh and fire retardant foam.  The veteran tended to avoid 
situations that generated stress, which led to extended 
absences from his job.  He recently had a stressful home 
life, with the death of his adult stepdaughter and abuse of 
his granddaughter.  Despite past problems with alcohol use, 
he was currently alcohol abstinent.  The diagnosis was PTSD 
with symptoms related to repetition, avoidance, and 
hyperarousal.  His GAF score was 45.

An October 2004 VA outpatient record shows the veteran 
reported a recent encounter that was exceedingly provocative.  
He interacted with a person who had abused his granddaughter.  
Since that time, his irritability had increased, resulting in 
a conflict at work and a mandatory sick leave.  His insomnia 
was moderately severe.  He had some distressed awakenings but 
no nightmares related to this incident.  He was on no 
psychotropic medications.  Prior to this episode, the veteran 
reported no problems with depression, irritability, insomnia, 
or nightmares.  He was able to manage his work and personal 
responsibilities successfully.  On examination, the veteran's 
speech was normal.  Content of thought and form of thought 
were within normal limits.  The impression was adjustment 
disorder with anxious and irritable mood in response to 
specific stressor described above.

In an August 2006 written statement, S.F., a licensed 
counsellor, indicated that he treated the veteran since 
January 2006.  He exhibited PTSD.  He believed the veteran 
possessed a significant disability that caused him to retire 
from gainful employment prematurely, due to the severity of 
his symptoms.  The veteran had a short attention span, often 
forgetting tasks not long after he initiated them.  He had 
intrusive memories and nightmares of traumatic events.  He 
had sleep disruption and deprivation that made daily function 
difficult, if not impossible, due to regular exhaustion.  He 
had difficulty with intense emotional relationships that 
caused relationship failures and limited friendship 
development.  He struggled with a constant thought of 
suicidal ideation, primarily derived from survivor's guilt 
over the death of a pilot during service.  He was extremely 
impatient with poor abstract reasoning abilities.  While he 
worked for many years for one company, his job performance 
was marked with many demotions, position changes, and shift 
changes, until he was forced to prematurely retire, as he 
could no longer cope with the work environment.  The veteran 
had violent episodes while employed, due to intrusive 
memories, where he could not maintain contact with present 
circumstances.  These episodes were most likely exacerbated 
by the stress of employment.

In August 2006, the veteran underwent VA examination.  He 
complained of weekly flashbacks and nightmares up to six 
times per week.  Helicopters reminded him of service.  He 
found himself thinking of it and reliving it all of the time.  
He tried to avoid reminders of the war.  His memory about the 
war had not been affected, but he could restrict his affect.  
He felt guilt about possible errors he made during the war.  
He suffered from diminished interest and related only to 
other combat veterans with comfort.

Sleep was a problem for the veteran, but he took naps.  Anger 
was also a problem, and he could become violent in his 
feelings.  He was not physically abusive.  Loud noises did 
not bother him.  As an indication of his hypervigilance, he 
carried a weapon, sat in restaurants with his back to the 
wall, made sure his doors were locked every night, and had a 
guard dog.  The veteran also reported trouble with 
concentration.

The veteran had a younger sister, with whom he had a good 
relationship.  His friends were usually other veterans.  The 
veteran referred to himself as a Buddhist, who meditated and 
chanted three times per week for up to three hours.  He found 
this calming.  The veteran had been married for six years, 
and his second marriage was good.  He has two adult daughters 
from his first marriage, with whom he has a good 
relationship.  He had been fired and quit a job in anger 
once.  The veteran retired after 25 years with Boeing in June 
2005.  The veteran enjoyed hunting, riding his motorcycle, 
and building models.  On a typical day, he did chores, worked 
on his truck, and visited a friend.

On examination, the veteran was oriented in all three 
spheres.  He was neither suicidal nor homicidal.  Speech was 
clear and coherent.  The veteran showed no signs of a thought 
disorder.  Hygiene was appropriate, but the veteran's dress 
somewhat resembled the 1960s, with long hair and a long 
beard.  He was able to concentrate and follow the examiner's 
questions.  Memory did not appear to be a problem.  He was 
easy to talk to and showed no negative affect.  The diagnosis 
was PTSD.  The GAF score was 65.  The examiner noted the 
veteran had done fairly well in his life, having held down a 
job for 25 years, successfully raised children with whom he 
has a good relationship, and maintained his present marriage 
for six years, despite a past divorce.  The examiner saw no 
impediments to occupational or social functioning.

In an October 2006 written statement, the veteran indicated 
that he retired in June 2005 because he was forced into a job 
change, due to his PTSD and memory loss.

In October 2006, the veteran underwent evaluation by S.F.  He 
was currently on a premature retirement, after finding he 
could no longer tolerate the pressures of a work environment, 
due to the constant intrusiveness of his in-service memories.  
The veteran underwent memory examination.  His overall 
general memory score was in the low average range.  His 
working memory score was in the average range.  His auditory 
memory sub-test scores were all in the average range as well.  
However, the veteran had considerable impairment in his 
visual memory sub-test scores with borderline to extremely 
low scores.  It was this area of visual memory that 
demonstrated the significant impact of the traumatic event he 
experienced while in service.  It was clear to S.F. that the 
veteran's traumatic event significantly diminished his 
brain's ability to adequately store new visual information.  
This would make it extremely difficult for him to find 
additional employment to supplement his income.

In a January 2007 written statement, the veteran indicated 
that he took a premature retirement because he had been 
informed that his job had changed.  He was unable to remember 
certain codes for his job.  He attempted to apply for other 
jobs, but his age, PTSD, and memory and anger problems 
interfered with his ability to deal with other people.

In a February 2007 written statement, Dr. E indicated that he 
evaluated the veteran in 1985 when he was on leave from his 
job.  He again treated the veteran in 2003, when he was on 
leave from his job.  He complained of sleep disturbance, 
nightmares, moodiness, poor concentration, and anxiety.  They 
discussed his angry rumination.  In psychotherapy, they 
discussed his sense of isolation and alienation, loss of 
meaning, and the affect on his work.

The veteran returned to work in March 2003 and reported an 
improved relationship with a new supervisor.  Sleep 
disturbance and depressed mood remained a problem.  Because 
the veteran's traumatic event involved an aircraft, he was 
vulnerable in his job as an aircraft toolmaker.  The veteran 
left treatment in June 2005 to move out of state, taking an 
early retirement from his job.  Throughout treatment, he 
remained sensitive to stress and displayed a low tolerance 
for uncertainty.  Much of his treatment was concerned with 
processing anger, and developing skills to cope with family 
crisis.  The diagnosis as of the veteran's last treatment in 
June 2005 was PTSD and dysthymic disorder.  The GAF score was 
42, with symptoms interfering with employment, family, and 
social functioning.

A June 2007 VA outpatient record shows the veteran underwent 
weekly counselling.  With his wife, he was raising his step-
granddaughter.  He reported disturbing memories, nightmares, 
reliving experiences, upsetting reminders, avoidance 
behaviors, loss of interest in activities, feeling distant 
and numb, trouble sleeping, angry outbursts, difficulty 
concentrating, and hypervigilance.  With his fatigue during 
the day, the veteran feared he might make an error at work 
that would have drastic negative consequences.  This led him 
to take a leave of absence.  The provisional diagnosis was 
PTSD.  The provisional GAF score was 45.  He denied any 
hospitalizations.

On examination, the veteran had long hair and a beard.  His 
motor activity was normal, his eye contact was good, his 
speech was logical and goal-directed, and his mood was 
cordial.  The veteran's thought content indicated he was 
concerned about insomnia and hyper reactivity.  He was 
oriented and conscious.  His attention was good, memory was 
intact, judgment was good, and insight was fair to good.  The 
diagnosis was PTSD.  The GAF score was 55.

In a June 2007 written statement, S.F. indicated that he 
treated the veteran since January 2006.  He had PTSD.  It was 
clear to S.F. that the veteran possessed a significant 
disability that caused him to retire from gainful employment 
prematurely.  He had an extremely short attention span, often 
forgetting to complete tasks not long after he initiated 
them.  He experienced intrusive memories and nightly vivid 
dreams.  The veteran had sleep disruption and deprivation 
that made daily function difficult.  He had difficulty with 
intense emotional relationships that caused failures and 
limited friendship development.  He had a constant thought of 
suicidal ideation.  The veteran was impatient with poor 
abstract reasoning abilities.  He worked for many years with 
one company, but had many demotions, position changes, and 
shift changes until he was forced to prematurely retire.  
Since the last report, the veteran's condition worsened about 
15 percent.  His sleep became less with more nightmares and 
increased startle response.  His depression has deepened.  
His memory continued to be a problem.

In a July 2007 written statement, the veteran's wife 
indicated that the veteran was very nervous, experienced 
constant flashbacks, had impaired memory, and demonstrated 
impatience.  He was never violent towards his wife or 
children.  The veteran isolated himself for hours in the 
garage, working on his motorcycle or other projects.

In a July 2007 written statement, the veteran indicated that 
he made an appointment to see a VA representative to talk 
about his rating percentage.  While he was speaking to this 
representative, the man fell asleep, and the veteran had to 
wake him four times.

In July 2007, the veteran underwent VA examination.  He was 
on time, polite, courteous, and friendly.  The veteran 
presented well socially with no unusual behaviors or 
mannerisms.  He was open and verbal, not guarded or 
defensive.  His self-report was judged to be credible.  The 
veteran spoke in complete sentences, and his speech was 
easily understood.  Grooming and hygiene were satisfactory, 
and he was alert and oriented.  The veteran indicated that he 
opted to retire in 2005, after working for Boeing for 27 
years, because he was having more problems with his PTSD.  
This interfered with his concentration and led to intrusive 
thoughts.  When he was employed, he had a supervisor that was 
quite understanding.  After the events of September 11, 2001, 
the veteran had to leave work for nine months because of the 
increase in his PTSD symptoms.  He generally got along fairly 
well with others in the workplace.  He had one incident where 
he struck a coworker when he was startled.  The veteran was 
currently in his second marriage.  The first ended due to his 
anger problems.  He continued to have a good relationship 
with the daughters from this marriage.  He was currently in 
the sixth year of his second marriage, which he described as 
good.  He and his wife have raised five foster children 
together.

The veteran indicated that he is fairly socially active.  He 
attended church and belonged to a motorcycle group, of which 
he was the secretary.  He had friends he saw four to five 
times per week.  He got along well with others but needed to 
keep to himself at times.  He preferred solitary activities 
but was able to interact well with others when needed.  The 
examiner indicated that the veteran demonstrated good social 
skills and was quite pleasant during the interview.  The 
veteran was treated for his PTSD on a weekly basis.

The veteran described night sweats and sleep disturbance.  He 
had an exaggerated startle response and was hypervigilent.  
In public places, he always sat with his back to the wall.  
Intrusive thoughts were triggered by loud noises, 
helicopters, and airplanes.  He tended to avoid reminders of 
his trauma.  He only spoke about his traumas to other 
veterans, and only when appropriate.  He no longer had 
survivor guilt because he was able to determine that he was 
not responsible for the accident in service.

On examination, the veteran maintained good eye contact, and 
his voice was normal in tone and pace.  His affect was full 
ranging and appropriate.  The veteran could smile 
spontaneously and respond to humor.  His underlying mood was 
generally one of anxiety with occasional irritability.  He 
could track the conversation well, with no observed 
impairment of concentration or attention span.  Psychomotor 
activity was within normal limits.  His memory was 
functionally intact.  The veteran's thinking was logical and 
goal oriented.  There were no indications of a thought 
disorder.

The diagnosis was PTSD, and the GAF score was 55.  The 
symptoms included night sweats, exaggerated startle response, 
hypervigilance, intrusive thoughts, and avoidance of 
reminders of trauma.  It was felt that PTSD symptoms would 
lead to occasional decrease in work efficiency.  There were 
intermittent periods of inability to perform occupational 
tasks.  The veteran was generally able to function adequately 
and perform routine behavior and self care.  His conversation 
was normal.  In spite of some issues with his PTSD at work, 
he was generally able to interact in a reasonable fashion 
with coworkers.  The veteran could engage in normal 
activities of daily living that did not involve prolonged 
contact with large groups.  Stress tolerance was reduced.  He 
appeared to be intellectually capable and should be able to 
understand, remember, and carry out detailed instructions 
except during times when there is an exacerbation of his 
PTSD.  He did describe times when his intrusive thoughts 
would interfere with his concentration in the job setting.  
He demonstrated good judgment, insight, and abstract 
thinking.

In an August 2007 VA outpatient record, the veteran's wife 
indicated the veteran had increased irritability and anger.  
She denied he was physically violent or suicidal.

In February 2008, the veteran underwent VA examination.  He 
was jumpy and hypervigilent.  He had night sweats, memories 
during the day, and dreams at night.  Nightmares were the 
only symptom that was worse.  They were nearly every night 
and much more vivid than before.  He specifically indicated 
that his jumpiness, hypervigilance, night sweats, and daytime 
memories were approximately the same as during the past 
examination.  Currently, he lived with his wife and 
granddaughter.  There did not appear to be any significant 
limitations in his social functioning or activities of daily 
living.  He went to the grocery store when it was not 
crowded.  He attended his granddaughter's school functions 
without problems.  He belonged to a motorcycle club with 
other veterans.  They travelled and performed charity work.  
He did some wood working and attended church.  He noted that 
his symptoms worsened at a time when his wife had medical 
problems and he lost his house.  He was searching for work 
and preferred working as a grocery store stocker or in an 
auto parts store.  The examiner asked the veteran about the 
social aspects of these jobs, and he felt he would have no 
particular problem.  He appeared to be reasonably sociable.

On examination, the veteran was on time and greeted the 
examiner appropriately.  He was somewhat dishevelled.  
Grooming and hygiene were a bit below average.  There were no 
tremors or involuntary movements.  Speech was clear and 
unobstructed, with a normal rate, flow, and volume.  The 
veteran tended to ramble and be over-inclusive.  The examiner 
had some difficulty getting him redirected.  Nevertheless, he 
followed the conversation, and his thinking was normal and 
logical.  Thought content contained no bizarre or delusional 
sounding material.  He had no hallucinatory experiences.  
Memory and concentration seemed adequate.  His affect was 
primarily one of mild to moderate worry and distress over his 
future.  Range of emotion was slightly restricted, although 
he was polite and cooperative at all times.

The diagnosis was PTSD.  The GAF score was 53.  The examiner 
thought there had been a slight worsening of his condition, 
probably brought on by the situational stressors.  The 
examiner opined that the PTSD signs and symptoms were 
transient, and there would be a decrease in efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.

An April 2008 VA outpatient record shows the veteran 
complained of sleep problems, depressed mood, some anxiety, 
changes in memory, and poor concentration.  He had no 
suicidal ideation or antisocial behavior.  The veteran was 
dressed appropriately.  His motor examination was not 
remarkable, he was cooperative, and his mood was appropriate.  
Speech and thought content were normal.  He was oriented, and 
insight was average.  He was not a risk to himself or others.  
The diagnosis was PTSD and generalized anxiety disorder with 
a GAF score of 64.

In a May 2008 private record, the veteran underwent 
psychological evaluation by S. F.  He retired prematurely 
from Boeing.  He received several demotions during the course 
of his employment due to his inability to manage his 
emotional stability.  He finally retired after determining 
that he could no longer effectively manage his emotions to 
continue full time employment.  He demonstrated obsessive-
compulsive behaviors and depression.  He had general signs of 
anxiety, such as nervousness, tension, panic attacks, 
feelings of terror, and apprehension.  He flattened his 
emotional response to things.  He demonstrated circumlocutory 
speech.  He constantly reflected on his memory from service.  
Previous assessments showed impairment in the veteran's 
memory, such that he had difficulty comprehending and 
following complex expectations.  The veteran had difficulty 
establishing and maintaining relationships, effective or not.  
He had severe depression that made it impossible for him to 
locate and effectively maintain employment.  His memory 
impairment and significant depression often caused 
disorientation, causing missed appointments or disruption to 
daily life.  His memories from service are so traumatic that 
they have psychologically disabled him beyond the ability to 
live and work productively.

In June 2008, the veteran testified before the undersigned.  
He indicated that, when he was examined, the gentleman fell 
asleep several times during the examination.  He then 
underwent a second examination, in which the veteran believed 
the questions did not pertain to PTSD.  He was not able to 
address his problems, including impaired sleeping, cold 
sweats, dreams, or nightmares.  The veteran's wife testified 
that he had no tolerance or patience.  His sleep was severely 
impaired.  He had cold sweats and screamed at night.  He was 
hypervigilent.  He threw objects but not at people.  He was 
verbally abusive.  The veteran indicated that he thought 
about suicide about twice a week.  He never tried, because he 
had a family to care for.  He had severe sleep impairment and 
was not given the opportunity to discuss this at his 
examination.

Based on a review of the record, the Board finds that an 
increase to a 70 percent rating is warranted for the 
veteran's acquired psychiatric disorder, to include PTSD.  
Specifically, the Board finds that the veteran has 
demonstrated occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  As such, a 70 percent 
rating is warranted.  While he does not demonstrate all of 
the symptoms associated with a 70 percent rating, the veteran 
has demonstrated many of them, and his overall disability 
picture closely compares to the criteria listed in the 70 
percent rating.  The Board also finds that the 70 percent 
evaluation coincides with GAF scores as low as 42.  It is 
important to note that the GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  GAF scores of 41-50 contemplate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

However, the Board finds that an increase to a 100 percent 
rating is not warranted.  The veteran has not demonstrated 
total occupational and social impairment.  Thought process 
and communication were normal on all examinations.  The 
veteran had no delusions or hallucinations.  He demonstrated 
no grossly inappropriate behavior.  He was not in persistent 
danger of hurting himself or others.  While the veteran was 
noted, by himself and his wife, to have demonstrated anger, 
his wife repeatedly indicated that he had never been 
physically violent.  He threw things, but not at anyone.  He 
only reported one instance of having hit someone at work, 
when a coworker startled him.  In addition, while he reported 
some suicidal ideation, he has also indicated that he never 
tried it, because he had a family to take care of.  The 
veteran has never demonstrated an inability to perform 
activities of daily living or maintain minimal personal 
hygiene.  While he was noted once to have below average 
grooming, there is no evidence of an inability to maintain 
minimal hygiene.  The veteran had no memory loss for names of 
close relatives, his own occupation, his own name, or any 
similar facts.  The veteran was consistently shown to be 
oriented during the appeal period.  The May 2008 private 
record shows the veteran had some disorientation due to 
memory impairment and depression.  However, the veteran has 
not demonstrated such disorientation on examination or by his 
own description.  Finally, the Board notes that the veteran 
is able to maintain some effective relationships.  He 
described relationships with his wife and daughters as good.  
He also had friends he saw several times a week and belonged 
to a motorcycle group, of which he was the secretary.  
Therefore, an increase to a 100 percent rating is not 
warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his psychiatric disability.  The veteran has asserted 
that his psychiatric disability interferes with his ability 
to work.  The veteran has indicated that he retired early in 
June 2005, due to his PTSD.  He stated that his job was about 
to be changed, and it would be difficult for him to adjust.

The evidence demonstrates that the veteran had absences from 
his job due to his PTSD.  He has noted that he was absent for 
nine months following September 11, 2001.  Records from the 
veteran's employer show he was on leave from work in July 
2002 and October and November 2002.  Records dated in 2003 
show the veteran was absent for two or three months.  A 
February 2003 letter indicates the veteran's medical leave of 
absence through the Employee Assistance Program had expired.  
He has stated that his supervisor at Boeing, where he worked 
for 25 years, was accommodating and allowed him to take this 
leave.  He currently received retirement pay from his former 
employer.

Treatment records dated in 2004 and 2005 show the veteran was 
excited and anxious about his retirement.  He had become 
aggravated with changes at work.  He planned to move and 
start a business.  While the veteran later indicated that he 
was forced into early retirement, these documents show 
otherwise, and, in earlier statements, the veteran indicated 
that he opted to retire early.  Furthermore, while the 
veteran's employment was certainly affected, and he took 
several leaves of absence, the Board finds that this level of 
interference with employment is contemplated by the 70 
percent rating assigned to the veteran's disability.  While 
the veteran believed he was unable to continue at this 
particular job, the evidence demonstrates that could work 
elsewhere.  As noted above, the veteran spoke about starting 
his own business at the time of his retirement.  He later 
talked about getting a job at a grocery store or automotive 
store and saw no impediment to this kind of employment.

Therefore, the Board finds that there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, even in light 
of the effect on the veteran's employment.  This is 
contemplated by the 70 percent rating.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board notes the veteran's statement during his 
hearing that his VA examiner fell asleep during his 
examination.  He also indicated that a subsequent examiner 
failed to allow him to identify his PTSD symptoms.  The Board 
notes that an earlier written statement from the veteran 
indicated that the man who fell asleep while speaking to him 
was instead a veterans' representative.  In addition, the 
veteran has been afforded three VA examinations.  All three 
reports contained the veteran's description of his PTSD 
symptoms, including impaired sleep, nightmares, anger, 
hypervigilance, and isolation.  As such, the Board finds that 
these examinations are adequate, and an additional 
examination is unnecessary.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The Board has been presented with a significant difference in 
the GAF scores provided by the VA examiners versus the 
private examiners.  We accept that each examiner is 
competent.  However, although the GAF scores are evidence, 
the Board has concentrated on the manifestations described in 
the entire record, to include testimony.  The evidence 
demonstrating restricted emotion, rambling speech, over-
inclusiveness-circumlocutory speech with decrease in memory 
and sleep leads us to conclude that the 70 percent evaluation 
is the most appropriate evaluation.

As such, a 70 percent rating is assigned to the veteran's 
acquired psychiatric disorder, to include PTSD.  The evidence 
preponderates against a rating in excess of 70 percent.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent evaluation for an acquired psychiatric disorder, 
to include PTSD, is granted, subject to the laws and 
regulations governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


